Exhibit 10.1

Reseller & Transfer of Accounts AGREEMENT

Reseller & Transfer of Accounts AGREEMENT (this “Agreement”) is made and entered
into as of March 27, 2006 (“Effective Date”) by and between Etelegate Arizona,
LLC, an Arizona limited liability company (“ETEL”) and Interactive Brand
Development, Inc. a Delaware company,(IBD/iBILL/Card Stream)

RECITALS

A.

ETEL, through its proprietary software (the “Gateway Software”), provides
services to Internet merchants relating to electronic payment transactions, that
include risk assessment, billing services, payment processing services and any
related functions (all such services being collectively referred to as the “ETEL
Services”).

B.

Interactive Brand Development is a publicly traded company (IBDI.otcbb), that
owns 100% of the stock in Internet Billing Company,LLC. and Card Stream Inc.
Card Stream Inc., provides Debit and pre-paid card holders additional services.
iBill is an online Internet service provider and will now under this agreement
act as broker for these services (all such services being collectively referred
to as the “iBill Services”).

C.

ETEL will use the services of gkbill, Ltd., an Antigua corporation, or another
third party provider of its choice to make payments to its online merchant
clients (the “Payment Provider”).

D.

iBill wishes to engage ETEL to provide non-exclusive risk assessment of online
merchant clients and customer service on behalf of iBill and to allow use,
through a non-exclusive license, of ETEL’s Gateway Software to iBill for use in
connection with the iBill Services while continuing to use the services of the
Payment Provider for payments to online merchant clients.

E.

On the terms and conditions contained herein, ETEL is willing to provide service
to iBill and to allow iBill to use, through a non-exclusive license. Its Gateway
Software and processing services.

AGREEMENT

NOW THEREFORE, in consideration of the mutual terms and conditions contained
herein and for other good and valuable consideration, the receipt or promise and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.

Definitions. The following terms shall have the meanings assigned when used in
this Agreement:

1.1

“Customer” shall mean a person whose credit card purchases from an Internet
Merchant Client are being processed.





Page 1 of 9




--------------------------------------------------------------------------------

1.2

“Internet Merchant Client” means a merchant who is a client of iBill or has been
reopened using iBills data base and operates a website on which Customers make
credit card purchases.

1.3

“Payment Processing” means the processing of Customer credit card transactions.

1.4

“Risk Assessment” means an initial review of an Internet Merchant Client for
prior fraudulent transactions and problems with processing Customer credit card
transactions.

2.

ETEL Services.

2.1

ETEL shall provide and iBill may use, in connection with the iBill Services, the
ETEL Services described in this Section 2.1.

2.1.1

iBill shall cause all of its existing and any clients added through ETEL’s mass
email program to be conducted through ETEL’s Gateway Software and Payment
Processing. ETEL will provide Interactive Brand Development with all email
addresses of all new clients and end user customers. ETEL will add to their
terms and conditions the ability for IBD to add these emails to IBD’s email
database for additional offers sixty (60) days after the new client’s or end
user customer’s initial transaction.

2.1.2

The ETEL Gateway Software automatically shall keep an accounting of all Payment
Processing, and ETEL shall submit accounting files to the Payment Provider two
business days prior to the first day and the fifteenth day of each month to
allow the Payment Provider to make payments to the Internet Merchant Clients.
The payment Provider shall be responsible for the collection or distribution of
payments to the Internet Merchant Clients. ETEL shall use the services of the
Payment Provider for the collection of payments from the merchant bank or banks
as well as distributions to iBill and the Internet Merchant Clients.

2.1.3

ETEL shall provide Risk Assessment relating to any Internet Merchant Client  is
proposed by iBill .. ETEL shall provide such Risk Assessment services on a
per-merchant, per-website basis.

2.1.4

ETEL shall handle Customer service in handling calls from Customers of Internet
Merchant Clients who have purchased goods or services through iBill clients
using the Gateway Software.

2.1.5

iBill, and not ETEL, shall provide the services required to handle matters
related to iBill’s Internet Merchant Clients.

2.2

Non-exclusive License. ETEL hereby grants to iBill a license, on a
non-exclusive, non-transferable, “code” only basis, to use ETEL’s proprietary
computer software that constitutes the Gateway Software solely in connection
with the ETEL Services provided to iBill under the terms of this Agreement and
for iBill’s use in connection with providing the  processing services. ETEL
shall remain the sole and absolute owner of the Software and any other utilities
or related ETEL data installed on iBill’s server. ETEL reserves the right to
remove the Software at any time that this





Page 2 of 9




--------------------------------------------------------------------------------

Agreement is terminated. iBill shall not copy, transfer, disclose, reverse
engineer, disassemble or otherwise alter the Gateway Software installed by ETEL.

2.3

iBill Business Practices. iBill shall not use ETEL’s Services or the Gateway
Software to perform any activities whatsoever outside the iBill Services

2.4

Term. Unless sooner terminated pursuant to Section 6, the term of this Agreement
shall be for one year from the date hereof to the first anniversary hereof, and
this Agreement shall be automatically renewed for an additional one year period
on each anniversary date unless notice of termination is given by either party
to the other no less than ninety (90) prior to any anniversary date.

2.5

Credit Card Association Fines. For the period of 180 days from the effective
date of this Agreement, ETEL shall not be responsible for any fines imposed by
credit card companies for excessive chargebacks in an Internet Merchant Client
account. Thereafter ETEL shall be responsible for any such fines ETEL shall make
a judgment whether iBill should process for any particular Internet Merchant
Client and if iBill chooses to process for an Internet Merchant Client that ETEL
has recommended against, ETEL shall not be responsible for the fines caused by
such Internet Merchant Client. iBill shall state in its agreement with each of
its Internet Merchant Clients that all fines caused by the Internet Merchant
Client’s processing shall be the responsibility of the Internet Merchant Client.

3.

Charges for ETEL Services and Gateway Software License. In consideration of the
ETEL Services provided by ETEL to iBill hereunder and the Gateway Software
license set forth in Section 2.8, iBill shall pay to ETEL an amount equal to
$8,000 upon execution of this Agreement and each year on the anniversary of this
Agreement for the Gateway Software license and set up. In addition, ETEL shall
cause the Payment Provider to pay iBill or Card Stream the following amounts,
payable daily ten (10) days in arrears on Payment Processing through the Gateway
Software License:

3.1

An amount equal to fifty percent (50%) of all “Net Revenue” received by ETEL for
Payment Processing transactions on iBill Internet Merchant Client accounts that
existed as of the date of this Agreement...

3.2

An amount equal to sixty percent (60%) of all “Net Revenue” received by ETEL for
Payment Processing transactions on iBill Internet Merchant Client accounts that
are created after the date of this Agreement.

3.3

ETEL shall keep an amount equal to 100% of the initial bank service fee charged
on Payment Processing for new Customers of iBill Internet Merchant Client
accounts that existed as of the date of this Agreement and ETEL shall cause the
Payment Provider to pay iBill or Card Stream an amount equal to 100% of the
Customer rebillings on Payment Processing for Customers of iBill Internet
Merchant Client accounts that existed as of the date of this Agreement

3.4

Etel shal keep an amount equal to fifty cents ($.50) of each initial bank
service fee for new Customers and fifty cents ($.50) of each per transaction
bank service fee for Customer rebillings on Payment Processing for Customers of
iBill Internet Merchant Client accounts that are created after the date of this
Agreement. and ETEL shall





Page 3 of 9




--------------------------------------------------------------------------------

cause the Payment Provider to pay iBill or Card Stream an amount equal to one
dollar and forty nine cents ($1.49) (net of all Payment provider fees on the
total $1.99 charge) Of each initial bank service fee for new Customers and one
dollar and forty nine cents ($1.49) (net of all Payment provider fees on the
total $1.99 charge)of each per transaction bank service fee for Customer
rebillings on Payment Processing for Customers of iBill Internet Merchant Client
accounts that are created after the date of this Agreement.

3.5

For purposes of this Section 2, “Net Revenue” shall mean revenue  actually
received, less credits, chargeback’s and fees that is paid to or is charged by
any third party for Payment Processing an account, whether such expense is in
the form of direct fees, discount rate, reserves, charge back fees or other fees
charges by such processor.

4.

Intellectual Property.

4.1

General. All right, title and interest in and to any original works of
authorship, inventions, discoveries, patents, ideas, concepts or any
improvements relating to the ETEL Services or the Gateway Software which are
created by or conceived, first reduced to practice, made or developed by ETEL
prior to the Effective Date or in anticipation of, in the course of or as a
result of design and development work pursuant to this Agreement, including
without limitations any source code (collectively, the “Intellectual Property”),
shall be solely owned by ETEL.

4.2

Source code. In any application in which ETEL develops the programming, unless
otherwise agreed in writing, ETEL is the sole owner of the source code
therefore. iBill shall not copy any such software or duplicate, distribute, or
divulge to any other person or organization any information relating to such
software without prior consent of ETEL. All rights granted to iBill pursuant to
this Agreement shall terminate immediately upon the termination of this
Agreement, including but not limited to the non-exclusive license granted
pursuant to Section 1.2 hereof.

4.3

Trademarks. Neither party shall publish or use or change the other party’s
names, logos, trademarks or service marks (collectively “Marks”) without mutual
prior written consent.

4.4

Restriction on Use and Disclosure. All documentation regarding Intellectual
Property, technical information, software, confidential business information or
other materials, in written form and clearly marked as “proprietary” or
“Confidential” (“Proprietary Information”), furnished by either party in
connection with this Agreement and all copies of such Proprietary Information
shall remain the property of the disclosing party and shall be held in
confidence and safeguarded by the receiving party. iBill shall not modify,
translate, make compilations of, reverse engineer, disassemble, or decompile the
Gateway Software. Except as expressly provided herein, iBill shall not use the
Gateway Software in performance of services for others, or assign IBill’s rights
or delegate its duties under this Agreement, or license or sublicense, or
otherwise transfer ETEL software except where expressly permitted in writing by
ETEL.

5.

Obligations of iBill.

5,1

iBill shall be responsible for all costs and management incurred by iBill.





Page 4 of 9




--------------------------------------------------------------------------------

5.2

iBill shall comply with all rules and regulations established by credit card
companies or the merchant banks through which ETEL conducts Payment Processing
on behalf of iBill referred customers

5.3

iBill shall not indicate in connection with the iBill Services or in any
advertising or announcements promoting the iBill Services that ETEL endorses the
iBill Services in any way; provided that nothing in this Section 5.3 shall
prohibit iBill from indicating “iBill powered by ETEL.”

5.4

iBill shall not perform or fail to perform any act, which would violate any
state or federal law or applicable regulation.

5.5

If requested by ETEL, iBill shall prominently display the appropriate ETEL logo,
as well as the ETEL customer service hypertext link buttons in connection with
the iBill Services.

5.6

iBill shall be solely and fully responsible for payment of any and all
applicable local, state, or federal sales, use, or value-added tax associated
with providing the iBill Services

5.7

iBill shall not knowingly allow a Payment processing transaction that iBill
knows to be fraudulent.

5.8

iBill shall provide ETEL, upon demand, with any information, evidence,
assignments or other assistance ETEL may need to help resolve any Customer
billing disputes regarding the nature, quality or performance of the goods or
services, or in connection with any return or rejections of such goods and
services.

6.

Obligations of ETEL.

6.1

ETEL shall be responsible for all costs and management related to the iBill
Services.

6.2

ETEL shall make its Gateway Software, and any upgrades thereon, available to
iBill.

6.3

ETEL shall keep and maintain full accounting and payout files for the iBill
Payment Processing transactions.

6.4

ETEL shall provide intake for new iBill Internet Merchant Clients and ongoing
risk assessment.

6.5

ETEL shall provide Customer service via telephone 365 days per year, 24 hours
per day, and 7 days per week.

6.6

ETEL shall not perform or fail to perform any act, which would violate any state
or federal law or applicable regulation.

6.7

ETEL shall back-up all data relating to iBill Payment Processing transactions,
in accordance with the Payment Card Industry (“PCI”) data security standards.





Page 5 of 9




--------------------------------------------------------------------------------

6.8

ETEL shall not solicit any iBill Internet Merchant Client to become a customer
of ETEL; provided that nothing herein shall prevent an account that existed as
an ETEL account on the date hereof or comes to ETEL unsolicited from remaining
an ETEL account. When ETEL receives information on a new Internet Merchant
Client from iBill, ETEL shall provide iBill with a notice of any Internet
Merchant Client that iBill and ETEL have in common. If this contract is not
renewed IBD will continue to earn all fees on clients as of that date for as
long as the client remains.

6.9

ETEL shall be solely and fully responsible for payment of any and all applicable
local, sate or federal sales, use or value-added tax associated with providing
the ETEL Services.

6.10

ETEL shall not knowingly create or allow a transaction to be processed that ETEL
knows to be either fraudulent or illegal.

7.

Warranty, Limitation of Liability and Indemnification.

7.1

NO WARRANTY. ETEL MAKES NO WARRANTY, EXPRESSED OR IMPLIED, WITH RESPECT TO THE
GATEWAY SOFTWARE OR TO THE QUALITY, SUITABILITY, AND FITNESS FOR A PARTICULAR
PURPOSE OR SUITABILITY OF THE GATEWAY SOFTWARE FOR IBILL’S USES OR THE IBILL
SERVICES. THE GATEWAY SOFTWARE IS NOT WARRANTED TO BE ERROR-FREE OR
INTERRUPTION-FREE.

7.2

Limitations of Liability for ETEL. ETEL assumes no liability for disruptions of
credit card, check processing and/or other ETEL Services caused by vandalism,
theft, phone service outages, Internet disruptions, extreme or severe weather
conditions, or any other causes in the nature of Force Majeure. Further, in no
event shall ETEL be liable for any delays, damages, loss or in jury caused in
whole or in part by fire, explosion, lightning, flood, theft, war, acts of
nature, power surges or failures, breakdowns of public or quasi-public
authorities or public or private utilities or carriers or any other cause beyond
the reasonable control of ETEL.

7.3

Consequential Damages. In no event, shall ETEL be responsible for consequential
damages or punitive or exemplary damages.

7.4

Laws and Regulations. iBill and ETEL acknowledge that the ETEL Services provided
by ETEL and the Gateway Software are subject to and governed by all federal and
state laws and regulations and tariffs of the local and international banks,
credit card companies, merchant banks and governing bodies. If any service is
declared illegal, unlawful, unauthorized or prohibited by law by any regulatory
body or commission with jurisdiction, or ETEL is involuntarily forced to
terminate its operations as a consequence of that action by any presiding body
or other governmental agency, this Agreement will be terminated and no party
shall be deemed in breach of said Agreement or have any obligation or recourse.

7.5

Indemnification. iBill shall indemnify, defend and hold harmless ETEL, its
agents, employees, officers and directors from and against any and all fines,
penalties, losses, damages, injuries, claims, (including attorney’s fees) or
other liabilities arising out of or in connection with this Agreement, the
breach of any warranty made by iBill





Page 6 of 9




--------------------------------------------------------------------------------

hereunder or the performance of this Agreement, including but not limited to
claims of third parties resulting from or in connection with the iBill Services.

7.6

Taxes. Each party agrees to report and pay its own taxes imposed on its income
by any jurisdiction such as state and federal income taxes. Should ETEL be
required to pay any such taxes on the income of iBill, the amount of such taxes
and all related interest, fines, or penalties shall become immediately due and
payable to ETEL pursuant to the Indemnification in Section 5.5. The parties
agree that any tax in the nature of an excise, sales or use tax is not imposed
on the transactions contemplated under this Agreement. Further, if such taxes
are imposed, the burden of such taxes shall be the iBill’s responsibility. If
federal or state laws change, ETEL, without notification required from iBill,
shall adjust the Gateway Software to be compliant with such changes.

8.

Termination by Either Party. Either party may terminate this Agreement, for a
breach by the other party which is not cured within ninety (90) days of written
notice of the breach, by giving the other party written notice in accordance
with Section 7.6.

9.

Miscellaneous.

9.1

Force Majeure  Neither party nor their respective affiliates, subsidiaries, or
subcontractors shall have liability for delays, disruptions or damages due to:
phone service outages, mechanical, power, communication failures, Internet
disruptions, vandalism or theft, fire, explosion, lightning, pest damage, power
surges or failures, strikes or labor disputes, water, acts of God, the elements,
war, civil disturbances, acts of civil or military authorities or the public
enemy, inability to obtain parts or supplies or network access, transportation,
or other causes beyond a party’s control whether or not similar to the
foregoing.

9.2

Assignment. Neither party may assign this Agreement without the prior written
consent of the other party, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, either party may assign this Agreement, without
consent to: (a) a subsidiary, affiliate, or parent company; (b) any firm,
corporation or entity which such party controls, is controlled by, or under
common control with; (c) any partnership in which such party has a majority
interest; or (d) to any entity which succeeds to all or substantially all of
such party’s assets whether by merger, sale or otherwise. There are no related
parties, entities or shareholders in common as of the date of this agreement.

9.3

iBill Investigations. iBill acknowledges and agrees that it is entering into
this Agreement based upon its own independent decision and investigation.

9.4

Severability. If any portion of the Agreement is found to be invalid or
unenforceable, the parties agree that the remaining portions shall remain in
effect. The parties further agree that in the event such invalid or
unenforceable portion is an essential part if this Agreement, they will
immediately begin negotiations for a replacement.

9.5

Modification and Waiver. Except as hereinafter provided, no Amendment or
modification of this Agreement shall be valid unless in writing and signed by
all parties hereto.





Page 7 of 9




--------------------------------------------------------------------------------

9.6

Notices. Any notice required by this Agreement may be delivered personally, by
telecopy, telex, e-mail or other form of written electronic transmission, or by
registered or certified mail, or overnight delivery form, postage prepaid.
Notices will be effective and deemed delivered upon receipt when delivered
personally; three business days after posting with the United States Postal
Service when mailed; one business day after pick-up by the courier service when
sent by overnight courier, properly addressed and prepaid; and one business day
after the date of the sender’s electronic confirmation or receipt when sent by
facsimile transmission or e-mail. Notices will be sent to the addresses, FAX
numbers or e-mail addresses set forth in this Agreement, unless either party
notifies the other in writing of an address, FAX number or e-mail address
change.

9.7

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the state of Arizona without regard to conflict of law
provisions.

9.8

Relationship of Parties. This Agreement is not intended to and does not create
an agency, debtor/creditor, partnership, or joint venture relationship between
the parties. There will be no sharing in profits and losses of the parties under
this Agreement.

9.9

Exclusivity. Nothing in this Agreement will prevent ETEL from offering its
services to other entities either directly or through an agent. It is the
intention of the parties that ETEL shall not necessarily be the exclusive,
method of Payment Processing for iBill. The parties understand that it is
prudent that the iBill should have more than one Payment Processing method.

9.10

Effectiveness. This Agreement shall not be effective until executed by iBill and
accepted by ETEL at its principal place of business.

9.11

Successors and Assigns. This Agreement will be binding upon the successors,
assignees and legal representatives of the parties.

9.12

Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof.





Page 8 of 9




--------------------------------------------------------------------------------




Inteactive Brand Development, Inc




By:

/s/ Gary Spaniak

Name: Gary Spaniak

Title: President

Address:

3275 West Hillsboro BLVD

Deerfield Beach, Florida 33442

 

Telephone:  (954) 363-4400

 

Fax:  (954) 363-4401

 

e-mail:IbidFan@aol.com




Etelegate Arizona, LLC




By:

/s/ David Kaushagen

Name: David Kaushagen

Title: Sole Member

Address:

8687 East Via de Ventura #303

Scottsdale, Arizona 85258

 

Telephone: (800) 676-0127

    

e-mail: vicki@etelegate.com








Page 9 of 9


